
	

113 S2333 IS: Caring for Military Children with Developmental Disabilities Act of 2014
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2333
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2014
			Mrs. Murray (for herself, Mr. Blunt, Mrs. Gillibrand, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for certain behavioral health treatment under
			 TRICARE for children and adults with developmental disabilities.
	
	
		
			1.
			Short titleThis Act may be cited as the Caring for Military Children with Developmental Disabilities Act of 2014.2.Behavioral health treatment of developmental disabilities under the TRICARE program
			
				(a)
				Behavioral health treatment of developmental disabilities under TRICARE
				Section 1077 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					
						(g)
						(1)
							Subject to paragraph (4), in providing health care under subsection (a), the treatment of
			 developmental disabilities (as defined by section 102(8) of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
			 U.S.C. 15002(8))), including autism spectrum disorder, shall include
			 behavioral health treatment, including applied behavior analysis, when
			 prescribed by a physician or psychologist.
						
							(2)
							In carrying out this subsection, the Secretary shall ensure that—
							
								(A)
								except as provided by subparagraph (B), behavioral health treatment is provided pursuant to this
			 subsection—(i)in the case of	such treatment provided in a State that  requires licensing or certification of
			 applied behavioral analysts by State law, by an individual who is licensed
			 or certified to practice applied behavioral analysis in accordance with
			 the laws of the State; or
								(ii)in the case of such treatment provided in a State other than a State described in clause (i), by an
			 individual who is licensed or certified by a State or accredited national
			 certification board; and
								(B)
								applied behavior analysis or other behavioral health treatment may be provided by an employee,
			 contractor, or trainee of a person described in subparagraph (A) if the
			 employee, contractor, or trainee meets minimum qualifications, training,
			 and supervision requirements as set forth in applicable State law, by an
			 appropriate accredited national certification board, or by the Secretary.
							
							(3)
							Nothing in this subsection shall be construed as limiting or otherwise affecting the benefits
			 provided to a covered beneficiary under—
							
								(A)
								this chapter;
							
								(B)
								title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); or
							
								(C)
								any other law.
							
							(4)
							(A)
								Treatment may be provided under this subsection in a fiscal year only to the extent that amounts
			 are provided in advance in appropriations Acts for the provision of such
			 treatment for such fiscal year in the Defense Dependents Developmental
			 Disabilities Account.
							
								(B)
								Funds for treatment under this subsection may be derived only from the Defense Dependents
			 Developmental Disabilities Account.
							.
			
				(b)
				Defense Dependents Developmental Disabilities Account
				
					(1)
					Establishment
					
						(A)
						In general
						There is hereby established on the books of the Treasury an account to be known as the Defense Dependents Developmental Disabilities Account (in this subsection referred to as the Account).
					
						(B)
						Separate account
						The Account shall be a separate account for the Department of Defense, and shall not be a
			 subaccount within the Defense Health Program account of the Department.
					
					(2)
					Elements
					The Account shall consist of amounts authorized to be appropriated or transferred to the Account.
				
					(3)
					Excluded sources of elements
					Amounts in the Account may not be derived from transfers from the following:
					
						(A)
						The Department of Defense Medicare-Eligible Retiree Health Care Fund under chapter 56 of title 10,
			 United States Code.
					
						(B)
						The Coast Guard Retired Pay Account.
					
						(C)
						The National Oceanic and Atmospheric Administration Operations, Research, and Facilities Account.
					
						(D)
						The Public Health Service Retirement Pay and Medical Benefits for Commissioned Officers Account.
					
					(4)
					Availability
					Amounts in the Account shall be available for the treatment of developmental disabilities in
			 covered beneficiaries pursuant to subsection (g) of section 1077 of title
			 10, United States Code (as added by subsection (a)). Amounts in the
			 Account shall be so available until expended.
				
					(5)
					Funding
					
						(A)
						Authorization of appropriations
						There is hereby authorized to be appropriated for fiscal year 2015 for the Department of Defense
			 for the Defense Dependents Developmental Disabilities Account,
			 $20,000,000.
					
						(B)
						Transfer for continuation of existing services
						From amounts authorized to be appropriated for the Department of Defense for the Defense Health
			 Program for fiscal year 2015, the Secretary of Defense shall transfer to
			 the Defense Dependents Developmental Disabilities Account $250,000,000.
					
